Citation Nr: 1739374	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-02 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from January 1966 to January 1969 and from October 2001 to October 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued the assigned 50 percent rating for PTSD and denied a TDIU.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in August 2016.  The matter was then remanded by the Board in December 2016 for additional development.


FINDINGS OF FACT

1.  PTSD is manifested by disturbances in motivation and mood, memory and sleep impairment, and reduced reliability and productivity.

2.  The Veteran does not meet the schedular criteria for a TDIU, and his PTSD does not preclude him from engaging in substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

A.  Applicable Law

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran is currently assigned a 50 percent rating for PTSD under Diagnostic Code 9411, which is part of the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  Under that formula, a 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.

Symptoms listed in the General Rating Formula serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  They are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 114 (Fed. Cir. 2013).

B.  Evidence and Analysis

The evidence shows the Veteran experienced some symptoms consistent with the higher 70 percent rating.  During a February 2009 evaluation from his VA doctor, he was noted to have social isolation.  A November 2009 private evaluation documented aggressive behavior, feelings of worthlessness, and social isolation.  A May 2011 evaluation from his VA doctor noted unprovoked hostility, an inability to establish effective relationships, and a neglect of personal hygiene.  VA records from October 2012 show the Veteran reported being "in a funk," struggled to get out of bed, and had been less interested in activities.  A January 2013 evaluation from his VA doctor noted unprovoked hostility.  During his August 2016 hearing, he testified that he had bad mood swings and irritability, including yelling.  He also had trouble maintaining hygiene.  Finally, private treatment records dated September 2016 noted occasionally inappropriate behavior, suicidal ideation, and an intermittent inability to perform activities of daily living, including hygiene.  He had impaired impulse control, wanted to be violent, and was unable to take ordinary stress in stride.  He had feelings of hopelessness and anxiety.

While the Board has considered these symptoms, they have not manifested with sufficient frequency or duration to warrant a higher 70 percent rating.  For example, the suicidal ideation and inappropriate behavior documented in September 2016 is the only instance of those symptoms noted in any treatment record.  The Veteran has received regular treatment for his PTSD throughout the appeal period, and numerous treatment records both before and after September 2016 do not document any inappropriate behavior, and specifically document the absence of any suicidal or homicidal ideation.

Similarly, hygiene deficiencies were noted in May 2011 and during the August 2016 hearing.  However, such deficiencies were not noted at any other time during the Veteran's lengthy treatment history, and many outpatient records document normal grooming and appearance.

In addition, as noted above, social isolation, a loss of interest or motivation, and an inability to form effective relationships were documented at certain times.  However, VA records from July 2009 show the Veteran kept busy with golfing, bowling, and spending time with his grandchildren.  VA records from January 2010 show the Veteran spent his holidays with family members without turmoil.  He also participated in golfing, bowling, and going motorcycle riding with his wife and friends.  The Veteran continued to engage in these and other social activities and family functions as documented in records from April 2010, August 2011, November 2011, March 2012, May 2012, August 2012, November 2012, February 2013, August 2013, December 2013, January 2014, June 2014, December 2014, March 2016, July 2016, and October 2016.

Finally, while symptoms of irritability or unprovoked hostility were also documented, there is no indication in the evidence of any periods of violence, which is the level of severity contemplated by the higher 70 percent rating.

For these reasons, the Board finds that the Veteran's PTSD is not manifested by symptoms of sufficient severity, frequency, or duration to warrant a higher 70 percent rating.  In making this finding, the Board acknowledges many other symptoms which are associated with PTSD.  Multiple VA records document the Veteran's mood as depressed, anxious, or being marked by periods of anger or frustration.  He also reported limited and fragmented sleep.  He testified regarding his problems with concentration, and lay statements dated August 2016 establish the Veteran's memory difficulties.  However, disturbances in motivation and mood, reduced reliability, and short and long-term memory impairment are all expressly contemplated by the currently assigned 50 percent rating.  Sleep impairment is contemplated by the 30 percent rating.  In sum, the Veteran's overall level of impairment from PTSD is adequately considered under the 50 percent rating.

Notably, the record contains Global Assessment of Functioning (GAF) scores for the Veteran.  GAF scores represent the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  Richard v. Brown, 8 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

The Veteran's GAF scores during the appeal period range from 49 to 65.  A GAF score of 41-50 indicates "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." 

A GAF score of 51-60 indicates "moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."

A GAF score of 61-70 indicates "mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."

While GAF scores can be a useful tool in assessing a veteran's disability and assigning disability evaluations, the criteria for determining a rating under the General Rating Formula for Mental Disorders are the severity, frequency, and duration of the associated symptoms.  There is limited probative value in a particular score when the accompanying symptoms do not reflect that level of impairment.  Indeed, effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board before August 4, 2014, the DSM-5 is not applicable to this case.  Nevertheless, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.

For example, VA records from April 2013 show a GAF score of 49, indicative of serious symptoms such as suicidal ideation or severe obsessional rituals.  However, the accompanying treatment note indicates that, with medication, the Veteran was able to deal with everyday stressors, and that he was looking forward to visiting family in New York over the summer.  He denied any significant mood swings, and had learned to cope with his PTSD symptoms by removing himself from irritating situations.  On examination, his mood was anxious, but there were no other significant findings.  There was no suicidal ideation or other similarly severe symptom, and behavior was normal and pleasant.

For these reasons, the Board assigns little weight to the Veteran's GAF scores from the period on appeal.

II.  TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).

Here, the Veteran is service-connected for PTSD, rated at 50 percent.  Therefore, he does not meet the schedular criteria for consideration of TDIU.  However, even when the rating percentage requirements are not met, entitlement to TDIU benefits may be nonetheless considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

The central inquiry is determining whether a TDIU is warranted is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363.

In his July 2010 VA Form 21-8940, the Veteran reported working in the U.S. Army Reserves from 1993 to 2007.  He had a high school education, and received specialized training in motor transportation and leadership course from the Army.  During an August 2012 VA examination, he reported working as a cargo handler from 1970 to 1973, and then worked for the Post Office until 1975.  During his August 2016 hearing, he testified that he worked for the New York City Corrections Department for 20 years until 1997.

A November 2009 private evaluation stated that the Veteran's prognosis for being gainfully employed was poor.  His understanding and memory were mildly to markedly limited, depending on the specific function.  Concentration, social interactions, and adaptation were moderately to markedly limited.  It noted that the Veteran experienced episodes of decompensation in work-like settings, and he would likely be absent from work more than three times per month due to PTSD symptoms.

A May 2011 evaluation and January 2013 VA exam made similar findings, noting that the Veteran's had limitations with respect to remembering locations and procedures, interacting with the public, maintaining concentration for extended periods, and responding appropriately to changes in a work setting.  Private records from September 2016 state that he cannot perform full-time competitive work, and that his competency to manage funds was poor.

While the Board has considered this evidence, additional findings indicate that the Veteran retains significant functional capability.  An August 2012 VA examiner noted that he engaged appropriately within the confines of the examination, and was able to complete a lengthy computerized testing process with minimal difficulty.  VA records from March 2012, November 2012, February 2013, May 2013, and June 2016 show that his routine included caring for his grandsons and performing a variety of household chores.  

VA records from January 2010, April 2010, June 2010, June 2012, and December 2014 show that he continued to work on household projects, and managed a rental property.  In January 2015, records show the rental property tenant passed away and left the house in disarray.  Although this made the Veteran more irritable, records show he continued to manage the property through December 2015.  Additional records from March 2016 reflect that the Veteran was able to find a tenant for the rental property.    

This evidence of household projects, caring for his grandchildren, and managing a rental property, viewed collectively with the previously discussed evidence specific to PTSD, indicates the Veteran is capable of performing the mental and physical acts of employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1991).  The Board acknowledges the various functional limitations identified in the evidence.  However, the assigned 50 percent rating for PTSD contemplates reduced reliability and productivity, as well as difficulty in establishing and maintaining effective work relationships.  This rating also represents the average impairment in earning capacity in civil occupations resulting from his condition, and is considered adequate to compensate for considerable loss of working time.  38 C.F.R. § 4.1.  Ultimately, the Veteran does not meet the schedular criteria for a TDIU, and the evidence does not reflect some factor that takes his case "outside the norm" of any other veteran rated at the same level.  Van Hoose, supra.  Therefore, a TDIU is not appropriate.


ORDER

A rating higher than 50 percent for PTSD is denied.

A TDIU is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


